 


114 HR 2226 IH: Home Energy Utility Assistance Act
U.S. House of Representatives
2015-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2226 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2015 
Mr. Payne (for himself, Mr. Takai, Mr. Norcross, Mr. Bishop of Georgia, Mrs. Watson Coleman, Ms. Norton, Ms. Wilson of Florida, Ms. Clarke of New York, Ms. Lee, Ms. Jackson Lee, Mr. Higgins, Mr. Rangel, Mr. Polis, Mr. Sablan, Mr. LoBiondo, Ms. Adams, Mr. King of New York, Mr. Lance, Mr. Takano, and Mr. Lewis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize appropriations for assistance under the Low-Income Home Energy Assistance Act of 1981, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Home Energy Utility Assistance Act.  2.LIHEAP fundingSection 2602(b) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621(b)) is amended by striking $5,100,000,000 for each of fiscal years 2005 through 2007 and inserting $5,100,000,000 for each of fiscal years 2016 through 2025. 
3.Participant applicationsSection 2605(b)(8) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(8)) is amended— (1)by striking and (B) and inserting (B); and 
(2)by inserting , and (C) the State will ensure that households seeking assistance provided under the program are not required to file more than one application per year after under this title.    